        Case 4:17-cv-00127-LRL Document 66 Filed 03/19/20 Page 1 of 3 PageID# 584




                                                    WRIT OF EXECUTION

                                                                DISTRICT

               §La tcxiy2)LAio-lct/GmiA t/ ^        ^          Eastern District of Virginia, Newport News Division

TO THE MARSHAL OF:
                      Eastern District of Virginia, Newport News Division


YOU ARE HEREBY COMMANDED,that of the goods and chattels, lands and tenements in your district belonging to:
NAME

        Orion Air Group, LLC                             Located at: Bank of America, NA
        c/o Corporation Service Co.                                          c/o CT Corporation System
        100 Shockoe Slip, 2nd Floor,                                         4701 Cox Rd., Ste285
        Richmond, VA 23219                                                   Glen Allen, VA, 23060

you cause to be made and levied as well a certain debt of:
DOLLAR AMOUNT                                                   DOLLAR AMOUNT


  $10,951,897.10
                           Date of judgment: 9/28/2018

In the United States District Court for the Eastern                                  District of Virginia - Newport News
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,
                     Orion Air Group, LLC
                     1001 Providence Blvd.,
                     Newport News. VA, 23602
and also the costs that may accrue under this writ.
          And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.
PLACE                                                           DISTRICT
         US District Court
                                                                 Eastern district of Virginia - Newport News
        2400 West Avenue
CITY                                                            DATE

  Newport News, Virginia                                                  May 13, 2020 at 11:00 AM

Witness the Honorable
                                                           (United States Judge)
DATE                             CLERK OF COURT




                                 (BY)DEPUTY CLERK


                                    /si
                                                          RETURN
DATE RECEIVED                                                   DATE OF EXECUTION OF WRIT




This writ was received and executed.
U.S. MARSHAL                                                    (BY)DEPUTY MARSHAL
        Case 4:17-cv-00127-LRL Document 66 Filed 03/19/20 Page 2 of 3 PageID# 585




                                                   WRIT OF EXECUTION


                                                              DISTRICT

                                                             Eastern District of Virginia, Newport News Division

TO THE MARSHAL OF;
                     Eastern District of Virginia, Newport News Division


YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:
NAME

        Tempus Jet Centers II, LLC,                     Located at: TruistBank
        c/o Corporation Service Co.                                        c/o CT Corporation System
        100 Shockoe Slip, 2nd Floor,                                       4701 Cox Rd., Ste 285
        Richmond. VA 23219                                                 Glen Allen. VA. 23060
you cause to be made and levied as well a certain debt of:
DOLLAR AMOUNT                                                 DOLLAR AMOUNT


  $10,951,897.10
                         Date of judgment: 9/28/2018          and

In the United States District Court for the Eastern                                 District of Virginia - Newport News
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

                 Tempus Jet Centers II, LLC, c/o Corporation Service Co.
                 100 Shockoe Slip, 2nd Floor
                 Richmond. VA 23219
and also the costs that may accrue under this writ.
        And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.
PLACE                                                         DISTRICT
         US District Court                                     Eastern district of Virginia - Newport News
        2400 West Avenue
CITY                                                          DATE
 Newport News, Virginia                                                 May 13, 2020 at 11:00 AM

Witness the Honorable
                                                         (United Stales Judge)
DATE                           CLERK OF COURT




(Y\a<c^                          Fe/rva/vrl^ (-aaWlo, Clcjk.
                               (BY) DEPUTY CLERK


                                 Isl -
                                                        RETURN
DATE RECEIVED                                                 DATE OF EXECUTION OF Vff^lT




This writ was received and executed.
U.S. MARSHAL                                                  (BY) DEPUTY MARSHAL
        Case 4:17-cv-00127-LRL Document 66 Filed 03/19/20 Page 3 of 3 PageID# 586




                                                   WRIT OF EXECUTION

                                                               DISTRICT

^^iLnlteA^§tateA/2)iA-l/LLot Co-ii/i       7-CV-127          Eastern District of Virginia, Newport News Division

TO THE MARSHAL OF:
                     Eastern District of Virginia, Newport News Division


YOU ARE HEREBY COMMANDED,that of the goods and chattels, lands and tenements in your district belonging to:
NAME

        JET STREAM CAPITAL, LLC,                        Located at: Truist Bank
        5 Plum Thicket Road                                                 do CT Corporation System
        Bluffton, South Carolina 29910                                      4701 Cox Rd., Ste 285
                                                                            Glen Allen. VA. 23060
you cause to be made and levied as well a certain debt of:
DOLLAR AMOUNT                                                  DOLLAR AMOUNT


  $10,951,897.10
                         Date of judgment: 9/28/2018           and

In the United States District Court for the Eastern                                  District of Virginia - Newport News
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,
                  JET STREAM CAPITAL, LLC,
                  5 Plum Thicket Road
                  Bluffton. South Carolina 29910
and also the costs that may accrue under this writ.
         And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.
PLACE                                                          DISTRICT
        US District Court                                       Eastern district of Virginia - Newport News
        2400 West Avenue
CITY                                                           DATE

 Newport News, Virginia                                                  May 13, 2020 at 11:00 AM

Witness the Honorable
                                                          (United States Judge)
DATE                           CLERK OF COURT




                               (BY) DEPUTY CLERK                   '



                                                         RETURN

DATE RECEIVED                                                  DATE OF EXECUTION OF WRIT




This writ was received and executed.
U.S. MARSHAL                                                   (BY) DEPUTY MARSHAL
